Allowance
	Claims 1-20 are allowable. 
The specific limitations of “an auxiliary elastic part configured to provide a force to the elastic part for assisting a motion of the elastic part” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Jeun (US Publication 2006/0060737) discloses a mobile terminal comprising: a swivel body 20 configured to provide a first screen on a front side of the swivel body; a main body 10 located behind the swivel body to overlap with the main body; and a hinge assembly coupling the swivel body and the main body such that the swivel body is rotatable based on a rotation axis in a front and rear direction with respect to the main body to allow the swivel body to cover or uncover an exposed portion of the main body, wherein the hinge assembly comprises: a rotary plate 60 coupled to the swivel body; a fixed plate 70 coupled to the main body; a hinge 25 configured to provide a rotation axis for a rotation of the rotary plate with respect to the fixed plate; a first rotation rail 74 provided at one of the rotary plate or the fixed plate and a first slider 63 provided at a remaining one of the rotary plate or the fixed plate to move along the first rotation rail, wherein the first rotation rail comprises an arc shape; an elastic part 52 coupled to the rotary plate 60 at a first side of the elastic part and coupled to the fixed plate at a second side of the elastic part and configured to provide a restoring force that causes the swivel body to be biased toward a closed or open state based on a first threshold rotation angle, wherein the closed state corresponds to the swivel body covering the second screen on the main body and the open state corresponds to the swivel body rotating with respect to the main body to uncover the second screen, wherein the first threshold rotation angle corresponds to a case in which the swivel body is in the closed 
However, Jeun does not disclose a second screen on a front side of the main body; or 36Docket 2060-70035an auxiliary elastic part configured to provide a force to the elastic part for assisting a motion of the elastic part.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841